FILED
                            NOT FOR PUBLICATION                             FEB 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TERRY N. HENDERSON,                              No. 09-35227

             Plaintiff - Appellant,              D.C. No. 2:08-cv-00985-CRD

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

             Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    Carolyn R. Dimmick, District Judge, Presiding

                       Argued and Submitted February 1, 2010
                                Seattle, Washington

Before: ALARCÓN, W. FLETCHER and RAWLINSON, Circuit Judges.

       Appellant Terry N. Henderson (Henderson) appeals the district court’s

decision affirming the Commissioner of Social Security’s finding that Henderson

was not disabled.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Substantial evidence supports the Administrative Law Judge’s (ALJ) finding

that Henderson was not disabled. Any error of the ALJ in failing to specifically

address the opinion of Henderson’s therapist was harmless because the therapist’s

opinion was conclusory, consisted of checked boxes on a form, was internally

inconsistent, and did not involve detailed analysis. See Thomas v. Barnhart, 278
F.3d 947, 957 (9th Cir. 2002) (stating that “[t]he ALJ need not accept” any opinion

that is “brief, conclusory, and inadequately supported by clinical findings.”)

(citation omitted).

      The ALJ sufficiently considered the opinion of Henderson’s examining

physician, Dr. Anderson. After detailing Henderson’s extensive medical record,

the ALJ stated that he gave less weight to Dr. Anderson’s opinion because “it [did]

not accurately reflect [Henderson’s] longitudinal functioning,” an apparent

reference to the relatively short period covered by Dr. Anderson’s opinion. Taken

in context, this was a specific and legitimate reason for giving Dr. Anderson’s

opinion less weight, particularly given the differing opinions reflected in the

record. See Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (linking the

weight given to an opinion to evidence in the record).




AFFIRMED.


                                     Page 2 of 2